                                                       THE HONORABLE JOHN C. COUGHENOUR
 1

 2

 3

 4

 5

 6
                                UNITED STATES DISTRICT COURT
 7
                               WESTERN DISTRICT OF WASHINGTON
 8                                       AT SEATTLE

 9   FREDERICK HEATHER and DAWN                               CASE NO. C18-1179-JCC
          WASELL-HEATHER,
10
                                                              ORDER
11                              Plaintiff,
            v.
12
     ALLSTATE PROPERTY AND CASUALTY
13   INSURANCE COMPANY,
14                              Defendant.
15

16          This matter comes before the Court on the parties’ stipulated motion for protective order

17   regarding Allstate’s production of corporate documents (Dkt. No. 29). The Court ENTERS the

18   following:
19
     1.     Purposes and Limitations
20
            Discovery in this action is likely to involve production of confidential, proprietary, or
21
     private information for which special protection may be warranted. This agreement is consistent
22
     with Western District of Washington Local Civil Rule 26(c). It does not confer blanket
23

24   protection on all disclosures or responses to discovery, the protection it affords from public

25   disclosure and use extends only to the limited information or items that are entitled to
26   confidential treatment under the applicable legal principles, and it does not presumptively entitle

     ORDER
     C18-1179-JCC
     PAGE - 1
     parties to file confidential information under seal.
 1

 2   2.     Confidential Information

 3          “Confidential Information” as used in this order shall mean any document,

 4   correspondence, or material that was produced by Allstate that reflects proprietary information
 5
     that is not public knowledge. These documents include but are not limited to: Allstate’s Claims
 6
     Manuals, Allstate’s course and training materials, or Allstate’s confidential and proprietary
 7
     information that may be included within documents produced pursuant to Plaintiffs’ discovery
 8
     requests.
 9

10   3.     Filing Confidential Information with the Court

11          Before filing confidential material or discussing or referencing such material in court
12   filings, the filing party shall confer with the designating party to determine whether the
13
     designating party will remove the confidential designation, whether the document can be
14
     redacted, or whether a motion to seal or stipulation and proposed order is warranted. Local Civil
15
     Rule 5(g) sets forth the procedures that must be followed and the standards that will be applied
16

17   when a party seeks permission from the Court to file material under seal.

18   4.     Persons Bound by This Order

19          The persons bound by this order are:
20          a.      All present parties to this proceeding; and
21
            b.      The employees, agents, and attorneys of both parties, including experts and
22
     consultants.
23
     5.     Obligations of Persons Bound by This Protective Order.
24

25          No person bound by this order shall disclose Confidential Information, either directly or

26   indirectly, to any other person other than as provided in paragraph six below. The attorneys of


     ORDER
     C18-1179-JCC
     PAGE - 2
     record for the parties to this proceeding shall make the terms of this order known to all other
 1

 2   persons bound by this order and, together with their respective clients, are responsible to the

 3   Court for compliance with this order.

 4   6.     Persons Who May Receive Confidential Information
 5
            The only persons to whom Confidential Information may be disclosed are:
 6
            a.        All present or future parties to this proceeding;
 7
            b.        The attorneys of record for any parties to this proceeding, including the paralegals
 8
     and stenographic and clerical employees associated with the attorneys;
 9

10          c.        Third-party experts, consultants, and investigators who have been specifically

11   retained by the attorneys in this proceeding; however, prior to disclosure of any Confidential
12   Information, such third parties shall agree to be bound by this order and read and sign the
13
     “Acknowledgement and Agreement to be Bound” (Exhibit A);
14
            d.        Any person upon the written agreement of the parties’ attorneys, or upon order of
15
     the Court; and
16

17          e.        The Court.

18          No Confidential Information may be disclosed, either directly or indirectly, except to the

19   persons specified above in paragraphs 6(a) to 6(e).
20   7.     Amendments of Protective Order
21
            Any party may move for relief from or modification of this order, including the
22
     application of this order and/or the mechanism and need for maintaining confidentiality as
23
     provided in this order. This order may be amended by order of the Court or with leave of the
24

25   Court by the written agreement of counsel for the parties to this order and any pertinent third-

26   party in the form of a stipulation.


     ORDER
     C18-1179-JCC
     PAGE - 3
     8.      Duration of Protective Order
 1

 2           This order is intended to regulate the handling of Confidential Information during the

 3   entirety of this proceeding and thereafter, and shall remain in full force and effect until modified,

 4   superseded, or terminated on the record by agreement of all the parties to this proceeding and
 5
     any pertinent third parties or by order of the Court except that, if at trial a party offers any
 6
     Confidential Information as a trial exhibit, that exhibit and the information contained therein
 7
     shall not be treated as confidential. Any information admitted into evidence by the Court shall
 8
     cease to be treated as “confidential,” as that term is used in this order. This order shall become
 9

10   effective as between the parties when executed and with the Court’s entry of the same. Further,

11   at any hearing before the Court in this proceeding and at any hearing or event other than trial at
12   which any Confidential Information will be presented to the Court, any party may ask the Court,
13
     for such periods as the Confidential Information is being presented, to consider such information
14
     in camera, under seal, and under such other conditions and safeguards as the Court may impose
15
     to protect against disclosure. If any member of the public or a party objects to such conditions or
16

17   safeguards, the Court will make an initial in camera determination as to whether Confidential

18   Information is likely to be disclosed.

19   9.      Continued Jurisdiction
20           All persons subject to the terms of this order agree that the Court shall retain jurisdiction
21
     after this action has terminated for the purpose of enforcing this order.
22
     10.     Miscellaneous
23
             a.      The information protected by this order is the substance of the Confidential
24

25   Information, no matter in what form the information is and no matter how the information might

26   be communicated. The parties do not intend in any way to waive the assertion of confidentiality


     ORDER
     C18-1179-JCC
     PAGE - 4
     and hereby expressly reserve their rights to assert and preserve the confidentiality of any
 1

 2   information disclosed in this proceeding that is not designated as Confidential Information

 3   pursuant to this order.

 4          b.      Recipients of Confidential Information pursuant to this order shall exercise
 5
     reasonable and appropriate care with regard to such Confidential Information to ensure that the
 6
     confidential nature of the same is maintained.
 7
            c.      In the event any person in receipt of Confidential Information shall receive a
 8
     written or oral request, subpoena, or court order seeking disclosure of another party’s
 9

10   Confidential Information, such person shall immediately upon receipt of such request, subpoena,

11   or court order notify counsel for the designating party that produced the Confidential Information
12   of the same and shall provide a copy of the same if applicable. Except in the case of an order
13
     requiring immediate production of the requested information, no party shall disclose another
14
     party’s Confidential Information without giving the other party an opportunity to seek from the
15
     Court an order governing disclosure of the requested information. Nothing herein shall be
16

17   construed to require any recipient of Confidential Information subject to this order to refuse to

18   comply with a lawfully issued subpoena, with any order of any court, or with the command of

19   any law enforcement agency.
20          d.      If Confidential Information is disclosed to any person other than in the manner
21
     authorized by this order, the person responsible for the disclosure shall immediately bring all the
22
     pertinent facts relating to such disclosure to the attention of counsel for all parties and the Court,
23
     without prejudice to the rights and remedies of any party, and shall make every effort to prevent
24

25   further disclosure by it or by the person who received such Confidential Information.

26


     ORDER
     C18-1179-JCC
     PAGE - 5
            e.      This order is made to facilitate discovery and the production of discoverable
 1

 2   evidence in this action. The entry of this order, the designation of any information as

 3   Confidential Information under the order, the failure to make such designation, or the failure to

 4   object to such designation by any party shall not constitute evidence with respect to any issue in
 5
     this proceeding. This order shall not abrogate or diminish any contractual, statutory, or other
 6
     legal right or obligation any party may have with respect to information disclosed in this matter.
 7
            f.      Recipients of Confidential Information shall return all the provided materials
 8
     within 30 days of the conclusion of the proceeding. All copies of protected materials shall be
 9

10   destroyed. No party bound by this order will retain copies of any of the provided materials.

11          f.      The parties reserve the right to seek an award of such other relief as is appropriate
12   for such disclosure.
13
                     IT IS SO STIPULATED, THROUGH COUNSEL OF RECORD.
14

15
     DATED this 30th day of August 2019
16
     COLE | WATHEN | LEID | HALL, P.C.
17

18   s/ Galen L. Ryan
     Rory W. Leid, III, WSBA #25075
19   Galen L. Ryan, WSBA #46737
     Attorneys for Defendant Allstate
20   1505 Westlake Avenue North
     Seattle, WA 98109
21   Tel: (206) 622-0494 | Fax: (206) 587-2476
22   rleid@cwlhlaw.com|
     gryan@cwlhlaw.com
23
            //
24
            //
25

26          //


     ORDER
     C18-1179-JCC
     PAGE - 6
     DATED this 28th day of August 2019
 1

 2          //

 3          //

 4   s/Joseph W. Moore
     Joseph W. Moore
 5
     Moore Law Group
 6   2722 Colby Avenue, Suite 607
     Everett, WA 98201
 7   T: 425-998-8999
     Joseph@Moore.law
 8   marie@moore.law
 9

10          PURSUANT TO STIPULATION, IT IS SO ORDERED.
11          IT IS FURTHER ORDERED that pursuant to Federal Rule of Evidence 502(d), the
12   production of any documents in this proceeding shall not, for the purposes of this proceeding or
13   any other federal or state proceeding, constitute a waiver by the producing party of any privilege
14   applicable to those documents, including the attorney-client privilege, attorney work-product
15   protection, or any other privilege or protection recognized by law..
16                     10th day of September 2019.
            DATED this ___




                                                          A
17

18

19

20                                                        John C. Coughenour
                                                          UNITED STATES DISTRICT JUDGE
21

22

23

24

25

26


     ORDER
     C18-1179-JCC
     PAGE - 7
                                                EXHIBIT A
 1

 2                  ACKNOWLEDGEMENT AND AGREEMENT TO BE BOUND

 3          I,   ________________________________             [print   or   type    full   name],    of

 4   __________________________________ [print or type full address], declare under the penalty
 5
     of perjury that I have read in its entirety and understand the Stipulated Protective Order that was
 6
     issued by the United States District Court for the Western District of Washington on
 7
     ______________ [date] in the case of Heather v. Allstate, USDC Cause No.: 2:18-cv-01179-JCC.
 8
     I agree to comply with and to be bound by all the terms of this Stipulated Protective Order and I
 9

10   understand and acknowledge that failure to so comply could expose me to sanctions and

11   punishment in the nature of contempt. I solemnly promise that I will not disclose in any manner
12   any information or item that is subject to this Stipulated Protective Order to any person or entity
13
     except in strict compliance with the provisions of this Order.
14
            I further agree to submit to the jurisdiction of the Western District of Washington in and
15
     for the State of Washington for the purpose of enforcing the terms of this Stipulated Protective
16

17   Order, even if such enforcement proceedings occur after the termination of this action.

18   Date: _________________________________

19   City and State where sworn and signed: _______________________________
20   Printed name: ________________________________
21
     Signature: _______________________________
22

23

24

25

26


     ORDER
     C18-1179-JCC
     PAGE - 8
